Citation Nr: 0720084	
Decision Date: 07/05/07    Archive Date: 07/13/07	

DOCKET NO.  05-21 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for dental trauma for the 
purpose of obtaining outpatient Department of Veterans 
Affairs (VA) dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to May 
1999, with additional service in the United States Army 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

Upon review of this case, it would appear that, in addition 
to the issue currently on appeal, the veteran seeks service 
connection for the residuals of endodontic treatment and/or 
mandibular protrusion with stable Class III malocclusion.  
Inasmuch as that issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran in this case seeks service connection for the 
residuals of inservice dental trauma.  In pertinent part, it 
is contended that, while in service, the veteran sustained a 
blow to his jaw from a rifle butt, resulting in a need for 
subsequent dental surgery and/or other dental treatment.  

In that regard, a review of the veteran's service records 
discloses that, in February 1985, during a period of either 
active duty or active duty for training, he tripped and fell, 
hitting his mouth on the butt of an M-16 rifle.  Reportedly, 
as a result of the aforementioned incident, the veteran 
suffered a broken "upper level tooth."  However, the exact 
tooth involved was not specified.  

The Board observes that, at the time of Medical Evaluation 
Board proceedings in January 1999, no mention was made of any 
damage to an upper level tooth.  Nonetheless, based on 
private dental records dated in December 2003, it is clear 
that the veteran has received treatment for one or both of 
his upper front teeth.  Significantly, the veteran has yet to 
undergo a VA dental examination for compensation purposes.  

Under the circumstances, the Board is of the opinion that 
additional development is necessary prior to a final 
adjudication of the veteran's current claim.  Accordingly, in 
light of the aforementioned, the case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the appropriate 
service department and/or record storage 
facility in an attempt to verify any and 
all of the veteran's service with the 
United States Army National Guard.  Such 
verification should specifically include 
the period of active duty and/or active 
duty for training from February to March 
1985 during which the veteran apparently 
sustained an injury to an upper level 
tooth.  All such information, when 
obtained, should be made a part of the 
veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2006, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded a 
full VA dental examination in order to 
more accurately determine the exact 
nature and etiology of his claimed dental 
trauma.  Following completion of that 
examination, the dental examiner should 
specifically comment as to the presence 
(or absence) of any evidence of trauma to 
an upper level tooth or teeth.  Should it 
be determined that the veteran does, in 
fact, exhibit current evidence of dental 
trauma to an upper tooth or teeth, the 
examining dentist should specifically 
identify the tooth or teeth involved.  
All such information, when obtained, 
should be made a part of the veteran's 
claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

4.  The RO should then review the 
appellant's claim for service connection 
for dental trauma for the purpose of 
obtaining outpatient VA dental treatment.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case (SOC) in June 2005.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



